Gaynor, J. (concurring):
The pit into which the plaintiff was dragged by the motorman was the usual one Used to get under cars to repair them, and was- in the part of the car shed or yard devoted to repairs, and called the repair shop. The plaintiff had been sent out on the route as conductor to bring iñ a disabled car and put it in this repair shop.' Instead of remaining on the rear platform of the car he got off and walked- behind -as the car Went into the shop, holding the rope of the trolley pole in his hand to keep the trolley pole. on the wire. The motorman suddenly shot the" car ahead rapidly as he came -to the pit, the rope got wound around the plaintiff’s hand and lifted him Up and dragged him into the pit. Such is his version. He testified that he did not 'know thbre were pits in the repair shop, and was hot instructed that there were, and on this the case was sent to the jury. I submit that this testimony is wholly incredible. It is a matter of common knowledge'thát pits are necessarily there. We all know it, and yet we are asked to credit a railroad employee . who says he did hot know it. Courts should not allow themselves. to be imposed on by obvious falsehoods; to do so gives a false notion of the administration of justice, and begets disrespect for it. The belief that courts can be fooled should be dispelled.
Aside from this,.-the -motion at the close to dismiss should have been granted. The proximate cause was the negligent act of the motorman, his shooting of the car ahead so suddenly and rapidly. Even if the plaintiff knew the pit was there he would have been clragged into it just the same by the rope which entangled his hands. It follows that the failure to inform him that -pits were in the shop was of no importance — if we are to accept his pretence that he did not know it.
Judgment and order reversed and new; trial granted, costs to abide the event. '